DETAILED ACTION
This action is in response to communication filed on 4/7/2021.
 	Claims 1-20 are pending.
Claims 1, 10, and 12 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 4/7/2021, with respect to the rejection(s) of claim(s) 1, 10 and 12 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Phillips (US 2016/0241896).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US 2016/0241896).

Regarding claim 1, Phillips discloses a method comprising: 
intercepting, by a processing system including at least one processor, a data packet from a data containing a file segment of a bitrate encoded item of multimedia content from a data streaming session conducted between a first device and a second device connected over a network, wherein the first device is a source of the packet, the second device is a destination of the packet, and the processing system is part of a third device that is separate from the first device and the second device (see Phillips; [0031, 0033, 0039]; UE devices 108-1 to 108-N are shown to be in wireless communication with the wireless network 102 through one or more base stations, e.g., base station (BS) 104 of the network 102.  The wireless UE devices 108-1 to 108-N may be configured to receive or otherwise consume various types of content via streaming sessions effectuated over a suitable wireless connection, which streaming sessions may at least partly involve delivery or distribution of convent via a delivery network such as CDN 116 coupled to the wireless network serving the wireless UE device regardless of whether the wireless network is a home network or a visited network.  Furthermore, FIG. 3, an exemplary pictorial representation 300 shows how a video buffer may be "primed" or "pre-filled" prior to entering an outage area 318 using a variable bitrate scheme such that a UE-carrying vehicle 308 may be provided with video content for playout while transiting through the video outage region 318); 
calculating, by the processing system, a size of the file segment (see Phillips; [0056]; At block 1022, time to traverse the outage area is estimated based on parameters such as speed, direction, etc. of a vehicle carrying the mobile device. Thereafter, optimal segment size(s) may be determined based on buffer segment count and time to traverse the outage area (block 1024). Also, original segment size information for the ongoing ABR session may be stored (block 1026); and
calculating, by the processing system, an encoding rate of the data streaming session, based at least in part on the size of the file segment (see Phillips; [0056]; A request for changing segment size may be generated to the segmenter with the virtual representation of media segments in memory in order to adjust the segment size to the new calculated size (block 1028). The ABR segmenter dynamically adjusts the segment size as requested and provides a response including an updated manifest (block 1030). The manifest is parsed to determine optimal delivery rate(s) for segments having a bitrate that minimizes the buffer memory size requirements for pre-filling (block 1032).

Regarding claim 2, Phillips discloses the method of claim 1, wherein the data streaming session is a hypertext transfer protocol session (see Phillips; [0033]; By way of illustration, content delivered via the serving wireless network (e.g., carrier network 102) may be encoded using suitable ABR streaming techniques to support Microsoft.RTM. Silverlight.RTM. Smooth Streaming, HTTP streaming (for instance, Dynamic Adaptive Streaming over HTTP or DASH, HTTP Live Streaming or HLS, HTTP Dynamic Streaming or HDS, etc.), Icecast, and so on).  

Regarding claim 4, Phillips discloses the method of claim 2, wherein the hypertext transfer protocol session is a dynamic adaptive streaming over hypertext transfer protocol session (see Phillips; [0033]; By way of illustration, content delivered via the serving wireless network (e.g., carrier network 102) may be encoded using suitable ABR streaming techniques to support Microsoft.RTM. Silverlight.RTM. Smooth Streaming, HTTP streaming (for instance, Dynamic Adaptive Streaming over HTTP or DASH, HTTP Live Streaming or HLS, HTTP Dynamic Streaming or HDS, etc.), Icecast, and so on.).  

Regarding claim 5, Phillips discloses the method of claim 1, wherein the encoding rate is calculated as the size of the file segment divided by a duration of the file segment (see Phillips; [0053]; During an ongoing ABR video session with adequate signal quality strength, the ABR client device 802 is operative to fill its buffer is with high quality (HQ) segments, e.g., 2 Mbs segments, reaching its fixed number segment capacity. Reference numeral 806 refers to such a buffer status that exemplifies 4 segments of 2 Mbs bitrate, each being 10 seconds in duration).

Regarding claim 6, Phillips discloses the method of claim 1, wherein the encoding rate is one of a plurality of different defined encoding rates at which the file segment is available (see Phillips; [0056]; The ABR segmenter dynamically adjusts the segment size as requested and provides a response including an updated manifest (block 1030). The manifest is parsed to determine optimal delivery rate(s) for segments having a bitrate that minimizes the buffer memory size requirements for pre-filling (block 1032))152016-0498PATENT. 

Regarding claim 7, Phillips discloses the method of claim 1, wherein the item of multimedia content is a video (see Phillips; [0033]; the terms "content", "content file", or " media segment" and the like as used in reference to at least some embodiments of the present patent disclosure may include digital assets and program assets such as any type of audio/video content or program segment). 

Regarding claim 8, Phillips discloses the method of claim 1, wherein the network is the internet (see Phillips; [0028]; client devices may also access or consume content/services provided over broadcast networks (e.g., cable and satellite networks) as well as a packet-switched wide area public network such as the Internet via suitable service provider access networks). 

Regarding claim 9, Phillips discloses the method of claim 1, wherein the size of the file segment is one of a limited number of sizes (see Phillips; [0046]; a delivery manager module that may be integrated or otherwise associated with the ABR stream delivery server may thereafter effectuate streaming of the suitably sized segments to allow the client device to fill up its buffer, i.e., with a fixed number of segments (block 410), by providing suitably constructed manifest files for the (re)adjusted/(re) sized media segments. Upon determining or otherwise obtaining a notification that the client device is exiting the outage area (block 412), the segment sizes and/or bitrates may be (re) sized/(re)adjusted for normal operation, which may include, for example, restoring the segment sizes and/or bitrates to the sizes/rates used prior to entering the outage area (block 414)). 

Regarding claim(s) 10-11 and 12-13, 15-20 do(es) not teach or further define over the limitation in claim(s) 1-2 and 1-2, 4-9 respectively.  Therefore claim(s) 10-11 and 12-13, 15-20 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-2 and 1-2, 4-9 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 20160241896) in view of Nilsson et al. (2016/0260141).

Regarding claim 3, Phillips discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 2, wherein a number of file segments of the bitrate encoded item of multimedia content delivered via the data streaming session is equal to a number of hypertext transfer protocol requests made during the data streaming session. 
	Nilsson in the field of the same endeavor discloses techniques for forced playback in a client driven streaming system.  In particular, Nilsson’0141 teaches the following:
wherein a number of file segments of the bitrate encoded item of multimedia content delivered via the data streaming session is equal to a number of hypertext transfer protocol requests made during the data streaming session (see Nilsson’0141; [0090]; If the user device receives an access receipt only when it requests a segment of the depended content, number of the access receipts stored by the user device is equal to the number of requests the user device has made for the depended content).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Nilsson’0141 in order to incorporate techniques for forced playback in a client driven streaming system.  One would have been motivated because the controller may determine whether the behavior of the user device on the depended content is desirable, and further to determine whether the user device is authorized to access the dependent content, thus enhancing control capability of the network on behavior of the user device while reserving enough flexibility of the user device (see Nilsson’0141; [0050]).

Regarding claim(s) 14 do(es) not teach or further define over the limitation in claim(s) 3 respectively.  Therefore claim(s) 14 is/are rejected for the same rationale of rejection as set forth in claim(s) 3 respectively.

Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456